Title: From George Washington to Robert Cary & Company, 20 July 1767
From: Washington, George
To: Robert Cary & Company

 

Gentn
Mount Vernon 20th July 1767

By this Conveyance you will receive Invoices of such Goods as we want for this and York River, & having your favours of the 19th July, 22d of August 4th of Septr, 17th Novr 31st of Jany and 6th of March past all lying before me I am enabled to answer such paragraphs as may respectively require it.
If the Facts then respecting the Freight of Captn Boyes’s Ship last year are as he represented them to you undoubtedly he will stand excusd in the Eyes of your Corrispondants but as he is otherwise chargd his acquitting himself to the rest of his Shippers (as I shall have no oppertunity of seeing him myself before his departure) will be satisfactory to me and this if he is conscious of Innocency he certainly will attempt. Little did I expect that Relfe’s Bill on Abm Hake & Co. woud come back protested what ever might befal the other I am sorry for the disappointment & must s⟨mutilated⟩ redress here. The last Wheat Riddles were such as I wishd for but for want of an oppertunity of returning the others I suppose I shall be under a necessity of keeping them useless as they are to me.
In Order if possible to make my Tobacco unexceptionable—to avoid bruising—or making it tender it was prizd so exceeding light last y⟨mutilated⟩ that the Freight & other Incident charges Swallowd up the Sales and renderd me very unprofitable returns much less so than I coud have had in the Country without risquing the hazard of a boisterous Eliment. this I am but too apprehensive will be the case again this year as Tobacco is likely to take a start here in consequence of the melancholy prospect of an ensuing Crop—Permit me also to say that thô Messrs Hanbury’s out of 12 Hhds which I Shipd them (of Mastr Custis’s Tobo) last year sold three at 10½, yet, the whole 12 carried £139.3.3 to his Acct Currt which is more than any of mine, or his other Tobacco Netted althô equal in weight and (as we though⟨t⟩ here) superior in quality to this some of which sold at 11¼ & 11½ pr lb. but what added not a little to the raising of it to the above Sum was their prompt payment of the duties which is but little short of Three pound pr Hhd & which had you paid woud have turnd much more to his Acct than allowing him 4 pr Ct for his Money—For here, before I quit this Subject

give me leave further to remark that observing in Mastr Custis’s Acct Currt the year before last that he was credited for the Interest of his Balle I did not try at what pr Ct never doubting but he woud be allowed at the same rate that I was charged but looking over the Subsequent years Acct by Johnstoun I readil⟨y⟩ perceivd that he was credited by 4 pr Ct only (both years) when I was at th⟨e⟩ same Instt chargd five the Impropriety of which not being able to reconcile with my Ideas of Justice I am led to think it must be owing to some mistake and shoud be glad to have it either rectified or explaind for to me it must seem strange if his money is not of equal value with yours but [if] contrary to my conception it is not and that design not mistake is the caus⟨e⟩ of it, Justice to my Ward renders it indubitably necessary for me to draw it out of your hands and place it in those who will thankfully pay fi⟨v⟩e pr C⟨t⟩ for it, or have it applied to the purpose of paying the dutys on his Tobac⟨c⟩o for I can by no means stand excused in letting his money remain at 4 pr Ct when I can just as easily obtain five If from this consideration I am obligd to draw the money out of your hands, so much thereof as will discharge ⟨mutilated⟩ debt to you I shall direct to be applied that way and the residue will other⟨mutilated⟩ be disposed of so soon as I receive your final answer on this Subject.
We have only 59 Hhds of Tobacco for Captn Boyes this year; Sixteen of which are mine, the others Master Custis’s on both of which parcels you will please to have Insurance made—This is all the Tobacco we made last year except 8 Hhds of Mastr Custis’s which is gone to Messrs Hanbury and more I fear (by odds) than we shall make this. For if the general complaint of drought and want of plants are not most notoriously falze a shorter Crop of Tobo has not been made these 20 years than will be this; However as I live remote from the Southern parts of this Colony where the greatest quantities are made I must refer you to your Corrispondants upon James and York Rivers for further Information assuring you that this is truely the case on Potomack—If there shoud be semilarity in Accts it will be unnecessary to add that by keeping up our Tobacco a favourable market may be obtaind—As there are a great many Ships which use this River (Potomack) from London, I shoud receive your Letters more directly were you to write by them, instead of

the Vessels to the other Rivers; I shoud moreover save the postage which is extravagantly high in this Country 150 Miles of which I have to pay for all Letters which come into York, or James River—By Captn John Johnstown (Mr Russels Ship) I hope to receive my Goods as usual and am Gentn Yr Most Obedt Hble Servt

Go: Washington

